951 F.2d 365
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James WORTHAM, Jr., Petitioner-Appellant,v.Midge CARROLL, Respondent-Appellee.
No. 90-15764.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 9, 1991.*Decided Dec. 23, 1991.

Before HUG, CYNTHIA HOLCOMB HALL and O'SCANNLAIN, Circuit Judges.


1
ORDER**


2
For the reasons set forth by the District Court in its decision of April 30, 1990, we AFFIRM.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and 9th Circ.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3